PER CURIAM.
This case has been thoroughly presented by counsel and has received our careful consideration. But nothing could profitably he added to the opinion of the learned judge below. We concur in his conclusion, and think he adequately sustained it. Ballantine v. Ballantine (C. C.) 152 Fed. 775. The contention that a bequest to executors, in trust to pay the income to a son until such time as *928they think proper to pay him the principal, entitles the son to demand the principal immediately, or on reaching his majority, has been strongly urged, and is not wholly unsupported by judicial decision; but there are decisions likewise to the contrary, and we are of opinion that, in the absence of binding authority, the position taken by the Circuit Court should be upheld.
The decree is affirmed.